DISSENTING OPINION
Bland, Judge:
I concur in the dissenting opinion of my esteemed associate, Judge Smith, and in addition thereto desire to emphasize the following:
The result of the majority opinion almost completely destroys the duress entry provision of the tariff act, which was remedial legislation, designed to relieve a great hardship and at the same time safeguard the revenues of the country, and was the outgrowth from and improve*281ment upon previous attempts by the legislature. I can hardly voice my opposition too strongly against the emasculation of such a law by a highly technical court decision, which, in my judgment, is utterly unsound.
The argument in the quoted ruling of the Treasury Department is evidently approved by the majority in this case. There it is stated that “All it would be necessary for any importer to do to circumvent the law would be to insure that a reappraisement should be always pending covering his line of merchandise.” He certainly has that right under the law. If the importer comes within the law, he is entitled to the benefits of the law.
And why should he not, in his duress entry, be permitted to base his duress entry upon the appraised value in a pending case other than his own? The statute does not limit “cases then pending on appeal for reappraisement or re-reappraisement” to his own cases. The quoted ruling of the Treasury Department would seem to confine his duress entries to his own reappraisement cases. Surely Congress meant to say that if there was a litigated appraisement then pending-before the courts which threw any doubt on the value of his own goods, that he might have the advantage of the result of such appraisement. The Government could not sustain any loss, because the importer’s goods would eventually be appraised and their true value ascertained. Besides, it seems to me that the good faith provision in the section would always be a check upon bad faith entries and would insure that the importer would try to enter his merchandise at its correct value.
It seems to me that the chief reason which brought the majority to the conclusion indicated in its opinion was the fact that the importer consulted the appraiser and was told that the shipments would be appraised at $1.95 per dozen, and that he then entered them at that price. Surely this fact is not controlling. Suppose he had not consulted the appraiser, but had entered at $1.95. Are we to have one law for those who consult the appraiser and another law for those who do not? This question might, under other circumstances, go to his good faith, but we must remember that the opinion of the majority is not based upon the lack of good faith, but is based upon the fact that he did not bring himself within the law, in so far as his entry was made to meet a suggestion of the appraiser and not to meet an advance in a pending case and because he did more than “meet” advances.
The judgment of the court below should be reversed.